Case 3:20-cv-00476-HEH-RCY Document 3 Filed 08/10/20 Page 1 of 3 PageID# 21




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


JEFFREY T. SNOW,IV,

      Petitioner,

V.                                                    Civil Action No. 3:20CV540-HEH

COMMONWEALTH OF VIRGINIA,

      Respondent.

                             MEMORANDUM OPINION
                    (Dismissing Without Prejudice § 2254 Petition)

      Petitioner, a Virginia detainee proceeding pro se, filed a petition pursuant to 28

U.S.C. § 2254("§ 2254 Petition," ECF No. 1). Petitioner is currently detained pursuant

to an indictment or information filed in the Newport News Circuit Court. (Id) Petitioner

has not been convicted or sentenced. (Id.)

      "As a general rule, in the absence of'exceptional circumstances where the need

for the remedy afforded by the writ of habeas corpus is apparent,' Bowen v. Johnston,

306 U.S. 19, 27(1939), courts 'require[] exhaustion of alternative remedies before a

prisoner can seek federal habeas relief.'" Timms v. Johns,627 F.3d 525, 530—31 (4th Cir.
2010)(alteration in original)(parallel citation omitted)(quoting Boumediene v. Bush, 553

U.S. 723,793 (2008)). In this regard,"[i]n the case ofthose detained by states, principles

offederalism and comity generally require the exhaustion of available state court

remedies before [the federal courts] conduct habeas review ofthe detention." Id. at 531

n.5 (citing Boumediene, 553 U.S. at 793). Thus,"district courts 'should withhold relief in
 Case 3:20-cv-00476-HEH-RCY Document 3 Filed 08/10/20 Page 2 of 3 PageID# 22




[a] collateral habeas corpus action where an adequate remedy available in the criminal

proceeding has not been exhausted.'" Id. (alteration in original)(quoting Stack v. Boyle,

342 U.S. 1, 6-7(1951)). "Relief for state pretrial detainees through a federal petition for

a writ of habeas corpus is generally limited to speedy trial and double jeopardy claims,

and only after the petitioner has exhausted state-court remedies." Olsson v. Curran, 328

F. App'x 334, 335 (7th Cir. 2009)(citing Braden v. 30th Judicial Circuit Court ofKy.,

410 U.S. 484,489-92(1973); Younger v. Harris,401 U.S. 37,49(1971); Stroman Realty,

Inc. V. Martinez, 505 F.3d 658,662(7th Cir. 2007); Neville v. Cavanagh,611 F.2d 673,

675 (7th Cir. 1979)); see also Brazell v. Boyd, No. 92-7029, 1993 WL 98778, at *1 (4th
Cir. Apr. 5, 1993)(concluding "pretrial habeas relief is available under § 2241 ifthe
petitioner is in custody, has exhausted his state court remedies, and 'special
circumstances'justify the provision offederal review"(citing Dickerson v. Louisiana,

816 F.2d 220, 224-26(5th Cir. 1987))).

       Conversely,"federal courts should abstain from the exercise of[habeas]
jurisdiction if the issues raised in the petition may be resolved either by trial on the merits
in the state court or by other state procedures available to the petitioner." Dickerson, 816
F.2d at 225 (citations omitted); Durkin v. Davis, 538 F.2d 1037, 1041 (4th Cir. 1976)
(internal quotation marks omitted)("Until the State has been accorded a fair opportunity
 by any available procedure to consider the issue and afford a remedy if relief is
 warranted, federal courts in habeas proceedings by state [inmates] should stay their

 hand."). Here,the issues raised by Petitioner, in his § 2254 Petition may be resolved
 either by(1)a trial on the merits in the Circuit Court, or(2)subsequent direct and
                                               2
 Case 3:20-cv-00476-HEH-RCY Document 3 Filed 08/10/20 Page 3 of 3 PageID# 23




collateral appeals. See Gould v. Newport News, No. 2:08cv465, 2008 WL 7182638, at *5

(E.D. Va. Nov. 5, 2008)(summarily dismissing habeas petition because the petitioner's

grounds for habeas relief"could be defenses in his upcoming criminal prosecution").

       Accordingly, by Memorandum Order entered on July 22, 2020, the Court directed

Petitioner, within eleven(11)days of the date of entry thereof, to show cause why the

Court should not dismiss his § 2254 Petition at this juncture. See Williams v. Simmons,

No. 3:10CV709-HEH,2011 WL 2493752, at *1-2(E.D. Va. June 22, 2011)(dismissing

without prejudice similar habeas petition by pretrial detainee). More than eleven(11)
days have elapsed and Petitioner has not responded. Accordingly, the action will be
dismissed without prejudice.

       An appropriate Order shall accompany this Memorandum Opinion.


                                                          /s/
                                  HENRY E. HUDSON
Date:                             SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
